Order of the County Court of Suffolk County, denying a motion in the nature of a writ of error coram nobis, affirmed. The petition indicates that appellant was asked the question required by section 480 of the Code of Criminal Procedure. This is confirmed by the extract from the clerk’s minutes, set forth in the answering affidavit. Under these circumstances, no issue has been raised that requires a hearing. (People v. Bowser, 196 N. Y. 296, 299-300; People v. Richetti, 302 N. Y. 290; People v. Varelli, 277 App. Div. 887, affd. 302 N. Y. 641; People v. Martine, 278 App. Div. 966, affd. 303 N. Y. 789.) Carswell, Acting P. J., Johnston, Wenzel, MacCrate and Schmidt, JJ., concur. [See post, p. 951.]